SECOND QUARTER 2009 Supplemental Operating and Financial Data This Supplemental Operating and Financial Data is not an offer to sell or solicitation to buy any securities of the Company.Any offers to sell or solicitations of the Company shall be made by means of a prospectus. The information in this Supplemental Package must be read in conjunction with, and is modified in its entirety by, the Quarterly Report on Form 10-Q (the “10-Q”) filed by the Company for the same period with the Securities and Exchange Commission (the “SEC”) and all of the Company’s other public filings with the SEC (the “Public Filings”).In particular, the financial information contained herein is subject to and qualified by reference to the financial statements contained in the 10-Q, the footnotes thereto and the limitations set forth therein.Investors may not rely on the Supplemental Package without reference to the 10-Q and the Public Filings.Any investors’ receipt of, or access to, the information contained herein is subject to this qualification. INDEX PAGE(S) I.COMPANY BACKGROUND ·About the Company / Other Corporate Data 5 ·Board of Directors / Executive Officers 6 ·Equity Research Coverage /Company Contact Information 7 II.FINANCIAL HIGHLIGHTS ·Quarterly Summary / Real Estate Transactions / Equity and Financing Transactions 9 ·Dividends / Leasing 10 – 11 ·Information About FFO 11 ·Key Financial Data 12 ·Same-Store Results and Analysis 13 ·Unconsolidated Joint Ventures Summary 14 – 17 ·Select Financial Ratios 18 ·Debt Analysis: ·Debt Breakdown / Future Repayments 19 ·Debt Maturities 20 ·Debt Detail 21 III.FINANCIAL INFORMATION ·Consolidated Statements of Operations 23 ·Consolidated Balance Sheets 24 ·Consolidated Statement of Changes in Equity 25 ·Statements of Funds from Operations 26 ·Statements of Funds from Operations Per Diluted Share 27 ·Reconciliation of Basic-to-Diluted Shares/Units 28 IV.VALUE CREATION PIPELINE ·Operating Property Acquisitions 30 ·Properties Commencing Initial Operations / Rental Property Sales 31 ·Summary of Construction Projects 32 ·Summary of Land Parcels 33 V.PORTFOLIO/ LEASING STATISTICS ·Leasing Statistics 35 – 40 ·Market Diversification (MSA’s) 41 ·Industry Diversification (Top 30 Tenant Industries) 42 ·Consolidated Portfolio Analyses: Breakdown by: (a) Number of Properties 43 (b) Square Footage 44 (c) Base Rental Revenue 45 (d) Percentage Leased 46 ·Consolidated Property Listing (by Property Type) 47 – 56 ·Significant Tenants (Top 50 Tenants) 57 – 58 ·Schedules of Lease Expirations (by Property Type) 59 – 63 Mack-Cali Realty Corporation Supplemental Operating and Financial Data for the Quarter Ended June 30, 2009 2 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS The Company considers portions of this information to be forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended.The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in Section21E of such act.Such forward-looking statements relate to, without limitation, our future economic performance, plans and objectives for future operations and projections of revenue and other financial items.Forward-looking statements can be identified by the use of words such as “may,” “will,” “plan,” “should,” “expect,” “anticipate,” “estimate,” “continue” or comparable terminology.Forward-looking statements are inherently subject to risks and uncertainties, many of which the Company cannot predict with accuracy and some of which the Company might not even anticipate.Although the Company believes that the expectations reflected in such forward-looking statements are based upon reasonable assumptions at the time made, the Company can give no assurance that such expectations will be achieved.Future events and actual results, financial and otherwise, may differ materially from the results discussed in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements. Among the factors about which the Company has made assumptions are: · Risks and uncertainties affecting the general economic climate and conditions, including the impact of the general economic recession as it impacts the national and local economies, which in turn may have a negative effect on the fundamentals of the Company’s business and the financial condition of the Company’s tenants; · the value of the Company’s real estate assets, which may limit the Company’s ability to dispose of assets at attractive prices or obtain or maintain debt financing secured by the Company’s properties or on an unsecured basis; · the extent of any tenant bankruptcies or of any early lease terminations; · the Company’s ability to lease or re-lease space at current or anticipated rents; · changes in the supply of and demand for office, office/flex and industrial/warehouse properties; · changes in interest rate levels and volatility in the securities markets; · changes in operating costs; · the Company’s ability to obtain adequate insurance, including coverage for terrorist acts; · the availability of financing on attractive terms or at all, which may adversely impact the Company’s ability to pursue acquisition and development opportunities and refinancing existing debt and the Company’s future interest expense; · changes in governmental regulation, tax rates and similar matters; and · other risks associated with the development and acquisition of properties, including risks that the development may not be completed on schedule, that the tenants will not take occupancy or pay rent, or that development or operating costs may be greater than anticipated. For further information on factors which could impact us and the statements contained herein, you are advised to consider the “Risk Factors” contained in the Company’s Annual Report on Form 10-K, as may be supplemented or amended in the Company’s Quarterly Reports on Form 10-Q, which are incorporated herein by reference.The Company assumes no obligation to update and supplement forward-looking statements that become untrue because of subsequent events, new information or otherwise. Mack-Cali Realty Corporation Supplemental Operating and Financial Data for the Quarter Ended June 30, 2009 3 I.COMPANY BACKGROUND Mack-Cali Realty Corporation Supplemental Operating and Financial Data for the Quarter Ended June 30, 2009 4 I.COMPANY BACKGROUND About the Company Mack-Cali Realty Corporation (NYSE: CLI) is one of the largest real estate investment trusts (REITs) in the United States with a total market capitalization of $4.2 billion at June 30, 2009.Mack-Cali has been involved in all aspects of commercial real estate development, management and ownership for over 50 years and has been a publicly-traded REIT since 1994.Mack-Cali owns or has interests in 295 properties, primarily class A office and office/flex buildings, totaling approximately 33.8 million square feet, serving as home to approximately 2,100 tenants.The properties are located primarily in suburban markets of the Northeast, many with adjacent, Company-controlled developable land sites able to accommodate up to 12.5 million square feet of additional commercial space. History Established over 50 years ago, in 1994 the New Jersey-based firm, Cali Realty, became a publicly-traded company listed on the New York Stock Exchange under the ticker symbol CLI.Through combinations with some of the top companies in the real estate industry—most notably New Jersey-based Mack Company and Westchester, New York-based Robert Martin Company—Mack-Cali has become one of the leading real estate companies in the country. Strategy Mack-Cali’s strategy is to be a significant real estate owner and operator in its core, high-barriers-to-entry markets, primarily in the Northeast. Summary (as of June 30, 2009) Corporate Headquarters Edison, New Jersey Fiscal Year-End 12/31 Total Properties Total Square Feet 33.8 million square feet Geographic Diversity Six states and the District of Columbia New Jersey Presence 23.7 million square feet Northeast Presence 33.8 million square feet Common Shares and Units Outstanding 92.4 million Dividend Quarter/Annualized $0.45/$1.80 Dividend Yield 7.9% Total Market Capitalization $4.2 billion Senior Debt Rating BBB (S&P and Fitch); Baa2 (Moody’s) Mack-Cali Realty Corporation Supplemental Operating and Financial Data for the Quarter Ended June 30, 2009 5 Board of Directors William L. Mack, Chairman of the Board Martin S. Berger David S. Mack Alan S. Bernikow Alan G. Philibosian John R. Cali Irvin D. Reid Kenneth M. Duberstein Vincent Tese Nathan Gantcher Roy J. Zuckerberg Mitchell E. Hersh Executive Officers Mitchell E. Hersh, President and Chief Executive Officer Barry Lefkowitz, Executive Vice President and Chief Financial Officer Roger W. Thomas, Executive Vice President, General Counsel and Secretary Michael A. Grossman, Executive Vice President Mark Yeager, Executive Vice President Mack-Cali Realty Corporation Supplemental Operating and Financial Data for the Quarter Ended June 30, 2009 6 Equity Research Coverage Bank of America – Merrill Lynch James C. Feldman (212) 449-6339 ISI Group Steve Sakwa (212) 446-9462 Barclays Capital Ross Smotrich (212) 526-2306 Keefe, Bruyette & Woods, Inc.
